 Case 2:20-cv-06784-FMO-AS Document 1 Filed 07/29/20 Page 1 of 5 Page ID #:1



 KEITH A. PITT, CSB No. 254901
 keith@slindenelson.com
 SLINDE NELSON
 425 NW 10th Avenue Suite 200
 Portland, OR 97209
 Telephone: (503) 417-7777

    Of Attorneys for Defendants



                               UNITED STATES DISTRICT COURT

                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                          WESTERN DIVISION

 Q P D SOURCING, INC., dba QPD                       Case No.
 INTERNATIONAL, Inc., a California
 Corporation,                                        Superior Court Case No. 20PSCV00411
                             Plaintiff,              DEFENDANTS’ NOTICE OF
             v.                                      REMOVAL OF STATE COURT
                                                     ACTION
 PORTLAND ACCESSORIES, LLC, an
 Oregon Limited Liability company; and
 MICHAEL CASTER, an individual, and
 DOES 1 through 10 inclusive,

                             Defendants.


                                           INTRODUCTION

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Portland Accessories, LLC

 and Michael Caster, hereby remove this case, and all claims and causes of action therein, from

 the Superior Court of the State of California for the County of Los Angeles to the United States

 District Court for the Central District of California, Western Division. In support of this Notice

 of Removal, Defendants set forth the following grounds for removal:

        1.        On June 26, 2020, Plaintiff QPD Sourcing, Inc. (“Plaintiff”) filed a Complaint in

 the Superior Court of California for the County of Los Angeles, captioned Q P D Sourcing, Inc.

Page 1 – DEFENDANTS’ NOTICE OF REMOVAL OF                                               SLINDE NELSON
         STATE COURT ACTION                                                  425 NW 10th Ave, Suite 200
                                                                                    Portland, OR 97209
                                                                                   phone 503.417.7777
 Case 2:20-cv-06784-FMO-AS Document 1 Filed 07/29/20 Page 2 of 5 Page ID #:2




 dba QPD International, Inc. v. Portland Accessories, LLC, Michael Caster, and Does 1 through

 10, inclusive, Case No. 20PSCV00411 (the “State Court Action”). A true and accurate copy of

 all process, pleadings, and orders in the State Court Action known to Defendants are attached

 hereto as Exhibit A.

           2.   Defendants have not pled, answered, or otherwise appeared in the State Court

 Action.

           3.   On July 23, 2020, Defendants, through counsel, advised Plaintiff’s counsel that

 Defendants would accept service of the Summons and Complaint through Oregon counsel. On

 July 27, 2020, Defendants’ counsel requested forms from Plaintiff to complete acceptance of

 service. As of the time of this filing, Defendants’ counsel has not yet received those acceptance

 of service forms or been formally served by any other means.

           4.    This Notice of Removal is timely and is being filed before the expiration of 30

 days after service of the Summons and Complaint on any defendant under 28 U.S.C. § 1446(b).
                                         JURISDICTION

           5.    This is a civil action of which this Court has original jurisdiction under 28

 U.S.C. §1332, and is one which may be removed to this Court by Defendants pursuant to the

 provisions of 28 U.S.C. §1441(b) in that it is a civil action between citizens of different states

 and the matter in controversy exceeds the sum of $75,000, exclusive of interest and costs.

           6.   As reflected in Exhibit A, Plaintiff seeks monetary relief in the State Court

 Action “in the principal sum of $514,508.00,” satisfying the jurisdictional requirements of 28

 U.S.C. §§ 1332(a) and 1441(b).

           7.   As set forth in the State Court Action and upon information and belief, Plaintiff Q

 P D Sourcing, Inc. is a California corporation, which identifies its principal place of business in

 Los Angeles County, California. Therefore, Plaintiff is a citizen of California for purposes of

 determining citizenship under 28 U.S.C. § 1332.



Page 2 – DEFENDANTS’ NOTICE OF REMOVAL OF                                               SLINDE NELSON
         STATE COURT ACTION                                                  425 NW 10th Ave, Suite 200
                                                                                    Portland, OR 97209
                                                                                   phone 503.417.7777
 Case 2:20-cv-06784-FMO-AS Document 1 Filed 07/29/20 Page 3 of 5 Page ID #:3




        8.      Defendant Portland Accessories, LLC (“Portland Accessories”) is an Oregon

 limited liability company existing under the laws of the State of Oregon. Portland Accessories

 maintains its principal place of business in Portland, Oregon. Defendant Portland Accessories

 has two members, Defendant Michael Caster (“Caster”) and Cheryl, LLC.

        9.      Caster maintains his exclusive residence in Washington County, Oregon and is

 therefore an Oregon resident for purposes of determining diversity of citizenship. Portland

 Accessories’ other member, Cheryl, LLC, is a Delaware corporation which maintains its

 principal place of business in New York County, New York. Cheryl, LLC’s sole member is an

 individual who resides in New York County, New York.

        10.     Pursuant to 28 U.S.C. § 1441(b)(1), as to the unidentified Does 1 through 10,
 “the citizenship of defendants sued under fictitious names shall be disregarded” for purposes of

 removal.

        11.     Based on the preceding information, facts, and circumstances known to

 Defendants, Plaintiff is a resident of California, whereas Defendants are residents of Oregon,

 New York, and Delaware for purposes of determining diversity of citizenship under 28 U.S.C. §
 1332. Therefore, complete diversity of citizenship exists between Plaintiff and Defendants, as

 required under 28 U.S.C. § 1441(b).

        12.     This case is removable under 28 U.S.C. § 1441. Under § 1441(a), “[e]xcept

 as otherwise expressly provided by Act of Congress, any civil action brought in a State court of

 which the district courts of the United States have original jurisdiction, may be removed

 *** to the district court of the United States *** embracing the place where such action is

 pending.”

                               INTRADISTRICT ASSIGNMENT

        13.     As the State Court Action has been filed in the County of Los Angeles, California,

 without waiving any defenses or entitlements, Defendants request the removal of this case to be

 assigned to the Western Division of this Court.

Page 3 – DEFENDANTS’ NOTICE OF REMOVAL OF                                               SLINDE NELSON
         STATE COURT ACTION                                                  425 NW 10th Ave, Suite 200
                                                                                    Portland, OR 97209
                                                                                   phone 503.417.7777
 Case 2:20-cv-06784-FMO-AS Document 1 Filed 07/29/20 Page 4 of 5 Page ID #:4




                  SERVICE OF NOTICE OF REMOVAL AND CONSENT

        14.      Defendants will promptly serve a copy of this Notice on counsel for Plaintiff and

 will file a copy of this Notice with the Clerk of the Superior Court of the State of California for

 the County of Los Angeles, pursuant to 28 U.S.C. § 1446(d).

        15.     Undersigned counsel certifies that Defendants in this action consent to removal.

                                         CONCLUSION

        16.     WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants

 remove this action in its entirety from the Superior Court of the State of California, County of

 Los Angeles, to the United States District Court for the Central District of California, Western

 Division.


        DATED: July 29, 2020.

                                                      SLINDE NELSON


                                                      By:       s/ Keith A. Pitt
                                                            Keith A. Pitt, CSB No. 254901
                                                            keith@slindenelson.com
                                                               Of Attorneys for Defendants




Page 4 – DEFENDANTS’ NOTICE OF REMOVAL OF                                                SLINDE NELSON
         STATE COURT ACTION                                                   425 NW 10th Ave, Suite 200
                                                                                     Portland, OR 97209
                                                                                    phone 503.417.7777
   Case 2:20-cv-06784-FMO-AS Document 1 Filed 07/29/20 Page 5 of 5 Page ID #:5




                                   CERTIFICATE OF SERVICE



         I hereby certify that on July 29, 2020 a copy of the foregoing DEFENDANTS’ NOTICE

     OF REMOVAL OF STATE COURT ACTION was filed electronically using the Court’s

     CM/EMF system, which will send a notice of electronic filing to all parties and counsel of

     record. A copy also was mailed to Plaintiff’s counsel by U.S. First Class Mail, postage

     prepaid as follows:

          Judy C. Wong
          Law Offices of Judy Wong
          1901 S. Mountain Avenue
          Monrovia, CA 91016
          judycwong@hotmail.com

             Of Attorney for Plaintiff



         DATED: July 29, 2020.


                                                      SLINDE NELSON


                                                      By:       s/ Keith A. Pitt
                                                            Keith A. Pitt, CSB No. 254901
                                                            keith@slindenelson.com

                                                               Of Attorneys for Defendants




CERTIFICATE OF SERVICE                                                                   SLINDE NELSON
                                                                              425 NW 10th Ave, Suite 200
                                                                                     Portland, OR 97209
                                                                                    phone 503.417.7777
